Case 4:20-cv-00052-TWP-DML Document 12 Filed 07/01/20 Page 1 of 3 PageID #: 55
                                                              FILED
                                                       5:17 pm, Jul 01, 2020
                                                       U.S. DISTRICT COURT
                                                     SOUTHERN DISTRICT OF INDIANA
                                                        Roger A.G. Sharpe, Clerk
Case 4:20-cv-00052-TWP-DML Document 12 Filed 07/01/20 Page 2 of 3 PageID #: 56
Case 4:20-cv-00052-TWP-DML Document 12 Filed 07/01/20 Page 3 of 3 PageID #: 57
